IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SHANTEL PATRICE                         NOT FINAL UNTIL TIME EXPIRES TO
MARSHALL,                               FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D16-2792
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 10, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Shantel Patrice Marshall, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

LEWIS, RAY, and WINSOR, JJ., CONCUR.